DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 10/19/2020 has been entered. Claims 2-8 have been amended and Claims 9-10 have been newly added. Thus Claims 1-10 are currently pending and are under examination.

Claim Objections
Claims 1 and 4-5 are objected to because of the following informalities:  the claims are replete with idiomatic error because of the phrases “allowing … to act on” and “allowed to act”.  Applicant is advised to amend as follows to obviate the minor informalities:
Claim 1: replace “allowing” line 2 with “reacting”
Claim 1: replace “to act on” line 6 with “with”
Claims 4: replace the claim by “The production method according to claim 1, further comprises reacting at least one member selected from the group consisting of acids, salts and additives in addition to IF5.”
Claim 5: replace by “The production method according to claim 1, further comprising reacting an acid and a base in addition to IF5.”



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the negative limitation “neither R11 nor R12 is hydroxyl” in line 17 that renders the claim vague and indefinite because neither the specification nor the claim lists hydroxyl group in the definition of R11 and R12 for it to be excluded in the proviso of lines 16-17. MPEP § 2173.05(i) indicates that any negative limitation or exclusionary proviso must have basis in the original disclosure and that if the alternative elements, in this instance the hydroxyl group, are positively recited in the specification, they may be explicitly in the claims. Hence since hydroxyl group is not listed as alternative element within the definition of either R11 or R12, it is unclear why Applicant is excluding hydroxyl group in the proviso of the claim.

Allowable Subject Matter
The subject matter of Claims 1-10 is free of prior art. The closest prior art references are International publication WO2018/123890A1 (WO’890), Yoneda (Yoneda, N. et al. “Novel Fluorination Reagent: IF5/Et3N–3HF” Chemistry Letters 2001, pages 222-223) and Hara (Hara, S. et al. “Direct Fluorination of Adamantanes with Iodine Pentafluoride” Synthesis, 2008(16), 2510-2512).
WO’890 teaches a method for manufacturing a difluoromethylene compound having a -CF2- moiety comprising a step A of mixing: a) a carbonyl compound having a -C(O)- moiety, b) an amine as needed, c) a fluoride represented by the formula MF (where M represents a group 1 element in the periodic table), and d) a fluorine halide compound represented by the formula XFn (where X is chlorine, bromine, or iodine, and n is a natural number from 1 to 5); and e) sulfur chloride.
Yoneda teaches in Table 1 a method for producing compound having a -CF2- moiety comprising reacting a carbonyl compound having a -C(O)- moiety with IF5/Et3N-3HF:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


2- moiety comprising reacting a carbonyl compounds having a -C(O)- moiety with IF5 in the presence of CH2Cl2 solvent.
	
	However, the aforementioned references fail to teach or suggest a method for producing a difluoromethylene compound (I) containing at least one -CF2- moiety, the method comprising step A of reacting IF5 and a disulfide compound (III) of the formula: RA-S-S-RA, wherein RA, in each occurrence, independently represents aryl optionally having at least one substituent or alkyl optionally having at least one substituent, with a carbonyl compound (II) containing at least one -C(O)- moiety.
	Accordingly the prior art references fail to either anticipate or make obvious the instantly claimed method for producing difluoromethylene compound containing at least one -CF2-.

Conclusion
	Claims 1 and 3-10 are objected and Claim 2 is rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622